DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 8/17/2022. Claims 1-16 and 18 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 7-9, filed 8/17/2022, regarding the claim objection to Claim 17, has been fully considered and are persuasive. The objection has been withdrawn in view of the amended claims.
Applicant's arguments, see pages 7-9, filed 8/17/2022, regarding the 102 and 103 rejections of Claims 1-16 and 18, have been fully considered and are persuasive. However, a new ground of rejection has been made in view of Bruekers et al., (WO 03065723 A2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-5, 7-9, 11-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., (US 6735699 B1) hereinafter referred to as Sasaki in view of Bruekers et al., (WO 03065723 A2) hereinafter referred to as Bruekers.
Regarding Claims 1, 8, and 15, Sasaki discloses An image management method, comprising: receiving a download request of a first client device for a first image, and verifying whether the first client device has a download authorization of the first image; [Column 2, lines 47-50, receiving an application of permission for a use of the digital work, together with the identification code of the digital work used by a user and an identification code of a user device] 
in response to the first client device having the download authorization, adding an encryption mark to the first image by using identity information of the first client device to obtain a second image; [Column 2, lines 55-61, if the permission for using the digital work is granted, issuing a license including the identification code of the user device; and (d) embedding the license in the digital work by means of a digital watermark so that the user can use the digital work with the license in the user device] 
generating a download identification code for uniquely identifying the second image, and storing the download identification code, [Column 2, lines 51-54, collating the identification code of the digital work and the identification code of the user device with said rights registration database on the basis of the application of the permission for using the digital work] 
and transmitting the second image to the first client device. [Column 2, lines 59-61, embedding the license in the digital work by means of a digital watermark so that the user can use the digital work with the license in the user device]
Sasaki does not explicitly teach wherein the download identification code is independent of characteristics of the second image and the identity information of the first client device.
Bruekers teaches wherein the download identification code is independent of characteristics of the second image and the identity information of the first client device; [Abstract, A method of controlling access to a resource (140) using a verifying device (130). A watermarking device (110) embeds an authorization code in a signal (120) using watermarking technology. The watermarked signal (120) is then transmitted to a verifying device (130), e.g. as a television or radio program or as a commercial related to the resource (140). In the verifying device (130), the authorization code is extracted from the watermarked signal (120) and an operation to be performed on the resource (140) is authorized in dependence on the extracted authorization code. Preferably the authorization comprises permission for executing a program (231), rendering and/or copying a multimedia object (213) – the “download identification code” is the “authorization code” which is extracted from the “watermark”] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bruekers with the disclosure of Sasaki. The motivation or suggestion would have been for “a method of controlling access to a resource.” (Abstract)
Regarding Claims 2 and 9, Sasaki discloses wherein adding the encryption mark to the first image by using the identity information of the first client device to obtain the second image comprises: adding the identity information of the first client device into an exchangeable image file format (EXIF) of the first image to obtain the second image. [Column 10, lines 5-39, Next, by reference to FIG. 6, a description will be made below for a processing content of a registration of a digital work (content) to a transfer to a user. First, a creator performs a creator registration (a publisher registration) from his or her own computer terminal (a creator terminal). Specifically, the creator registers a creator name (a publisher name) and an identification code ID (a publisher ID) to a C-DRC (Step 1 in FIG. 6). The creator opens a content registration file from his or her own terminal (creator terminal) by using a browser (viewer) and temporally registers a work (content) (Step 2 in FIG. 6). For a music work, for example, the creator inputs a work name, a work content (format), a player, a playing time, copyright information, an audition range, and a price (in US dollars, for example). When accepting this temporary registration, the C-DRC issues an identification code for the work (content), that is, a content ID (Step 3 in FIG. 6). This content ID is assumed to be in a hyper text makeup language (HTML), for example. The creator receives the content ID on the creator terminal and finally registers his or her own digital work at the C-DRC (Step 4 in FIG. 6). In this final registration, various information, for example, an identification mark of the digital work (a publisher name, a publisher ID, etc.) are embedded in the digital work by means of digital watermarks or blind fingerprints. In addition, input information such as a work name inputted in Step 2 is appended to the work in an appropriate method. It is also possible to cipher the digital work before a distribution. If it is ciphered, information for encryption, in other words, encoding information or encryption information is added at the beginning or the end of digital data as control information for a header or a trailer. As described above, the registration procedure in Steps 1 to 4 in FIG. 6 corresponds to the registration procedure in Step 1 in FIGS. 1 and 2] [Column 5, lines 45-53, Regarding the digital watermark used in this embodiment, there are various known methods. For example, there have been suggested a method with a Fourier transform or a method with a Wavelet transform for voice data. There have been suggested a method with a Wavelet transform or with JPEG (joint photographic experts group) image compression technology for still images and a method with an MPEG (motion picture image coding experts group) compression technology for dynamic images]
Regarding Claims 4, 5, 11, 12, and 18, Sasaki discloses wherein the identity information of the first client device comprises: identification information for uniquely identifying an identity of the first client device; and transaction information of the first client device for the first image, wherein the transaction information comprises: a transaction identification code. [Column 2, lines 52-58, collating the identification code of the digital work and the identification code of the user device with said rights registration database on the basis of the application of the permission for using the digital work and, if the permission for using the digital work is granted, issuing a license including the identification code of the user device]
Regarding Claims 7 and 14, Sasaki discloses further comprising: receiving an image publishing request transmitted by a second client device, wherein the image publishing request carries the first image; generating an image identification code for uniquely identifying the first image; and storing the image identification code. [Column 10, lines 5-39, Next, by reference to FIG. 6, a description will be made below for a processing content of a registration of a digital work (content) to a transfer to a user. First, a creator performs a creator registration (a publisher registration) from his or her own computer terminal (a creator terminal). Specifically, the creator registers a creator name (a publisher name) and an identification code ID (a publisher ID) to a C-DRC (Step 1 in FIG. 6). The creator opens a content registration file from his or her own terminal (creator terminal) by using a browser (viewer) and temporally registers a work (content) (Step 2 in FIG. 6). For a music work, for example, the creator inputs a work name, a work content (format), a player, a playing time, copyright information, an audition range, and a price (in US dollars, for example). When accepting this temporary registration, the C-DRC issues an identification code for the work (content), that is, a content ID (Step 3 in FIG. 6). This content ID is assumed to be in a hyper text makeup language (HTML), for example. The creator receives the content ID on the creator terminal and finally registers his or her own digital work at the C-DRC (Step 4 in FIG. 6). In this final registration, various information, for example, an identification mark of the digital work (a publisher name, a publisher ID, etc.) are embedded in the digital work by means of digital watermarks or blind fingerprints. In addition, input information such as a work name inputted in Step 2 is appended to the work in an appropriate method. It is also possible to cipher the digital work before a distribution. If it is ciphered, information for encryption, in other words, encoding information or encryption information is added at the beginning or the end of digital data as control information for a header or a trailer. As described above, the registration procedure in Steps 1 to 4 in FIG. 6 corresponds to the registration procedure in Step 1 in FIGS. 1 and 2]

Claims 3, 6, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Bruekers, as applied to Claims 1, 5, and 15 in view of Hsieh et al., (US 20060285720 A1) hereinafter referred to as Hsieh.
Regarding Claims 3, 10, and 16, Sasaki discloses wherein the encrypted dot-matrix watermark is displayed in a fully transparent manner. [Column 10, lines 27-30, an identification mark of the digital work (a publisher name, a publisher ID, etc.) are embedded in the digital work by means of digital watermarks or blind fingerprints]
The combination of Sasaki and Bruekers does not explicitly teach wherein adding the encryption mark to the first image by using the identity information of the first client device to obtain the second image comprises: generating an encrypted dot-matrix watermark according to the identity information of the first client device; and adding the encrypted dot-matrix watermark into the first image to obtain the second image,
Hsieh teaches wherein adding the encryption mark to the first image by using the identity information of the first client device to obtain the second image comprises: generating an encrypted dot-matrix watermark according to the identity information of the first client device; and adding the encrypted dot-matrix watermark into the first image to obtain the second image, [Abstract, The dot matrix determining module is for earmarking the dot matrix to be adjusted to obtain a watermark. The encrypting module is for adjusting the matrix margin of the earmarked dot matrix] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hsieh with the disclosures of Sasaki and Bruekers. The motivation or suggestion would have been for “a digital watermarking system implemented according to a matrix margin.” (paragraph 0001)
Regarding Claims 6 and 13, Sasaki discloses wherein the identity information of the first client device comprises: identification information for uniquely identifying an identity of the first client device; and transaction information of the first client device for the first image, wherein the transaction information comprises: a transaction identification code. [Column 2, lines 52-58, collating the identification code of the digital work and the identification code of the user device with said rights registration database on the basis of the application of the permission for using the digital work and, if the permission for using the digital work is granted, issuing a license including the identification code of the user device]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497